DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-39, 47, 48 are allowed.  Prior art of record fails to teach or suggest a fiber optic connector having an internal compliant member providing tolerance compensation for a connector assembly having a ferrule biased by a resilient member, when considered in view with the rest of the limitations of the claims.  USP3947182 represents state of the art but both a compliant member (17/18) and a resilient member (30) are disposed about the same part (sleeve 19/20) in a connector.
Claims 40-46 are allowed. Prior art of record fails to teach or fairly suggest a connector having a resilient member in a connector assembly, a counter resilient member and an internal compliant member operable to be compressed against a body, which the connector assembly, and a portion of a female coupling housing, when considered in view of the rest of the limitation of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883